PROB 12A

(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Andre Lloyd Steer Cr.: 15-00205-004

PACTS #: 823331

Name of Sentencing Judicial Officer: THE HONORABLE SUSAN D. WIGENTON
UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/09/2016

Original Offense: Conspiracy to Distribute a Quantity of Cocaine

Original Sentence: 24 months imprisonment, 24 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Alcohol Treatment, Drug Treatment

Type of Supervision: Supervised Release Date Supervision Commenced: 01/19/2018
NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

I The offender has been attending outpatient substance abuse treatment at
Turning Point. On three occasions, the offender failed to submit urine drug
screens while attending sessions, specifically on September 10, 2019,
September 24, 2019, and October 4, 2019. In addition, the offender has
continued to use marijuana, as evidenced by positive drug screens administered
on May 30, 2019, August 27, 2019, September 3, 2019, and September 17,
2019. On October 8, 2019, a conference call occurred between the probation
officer, offender and treating clinician at Turning Point. During this call, the
offender admitted to using marijuana on October 6, 2019,

U.S. Probation Officer Action:

The offender’s substance abuse treatment at Turning Point has been intensified and we will continue to
monitor and address his compliance in the program. This will also serve as a formal written reprimand for
the offender, addressing his noncompliance.

Respectfully submitted,
Susan Kaclak
By: Susan Karlak
Senior U.S. Probation Officer
Date: 10/10/2019
Prob 12A — page 2
Andre Lloyd Steer

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

WZ No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
Fr Submit a Request for Modifying the Conditions or Term of Supervisign
r™ Submit a Request for Warrant or Summons

™ Other

  

 
